     Case 8:19-cv-02140-JVS-ADS Document 37 Filed 03/09/20 Page 1 of 3 Page ID #:603



 1     Jeffrey Francis Craft (SBN 147186)             MANNY J. CAIXEIRO (Bar No. 320473)
       jcraft@devlinlawfirm.com                       manny.caixeiro@dentons.com
 2     DEVLIN LAW FIRM LLC                            DENTONS US LLP
       1731 Fox Springs Circle,                       601 South Figueroa Street Suite 2500
 3     Newbury Park, CA 91320                         Los Angeles, CA 90017
                                                      Telephone: (213) 892-5010
 4     Timothy Devlin (pro hac vice)                  Facsimile: (213) 623-9924
       tdevlin@devlinlawfirm.com
 5     Leonard Monfredo (pro hac vice)                TIMOTHY J. CARROLL (pro hac vice
       lmonfredo@devlinlawfirm.com                    application to be filed)
 6     DEVLIN LAW FIRM LLC                            tim.carroll@dentons.com
       1526 Gilpin Avenue                             DENTONS US LLP
 7     Wilmington, DE 19806                           233 South Wacker Drive Suite 5900
       Telephone: (302) 449-9010                      Chicago, IL 60606-6361
 8     Facsimile: (302) 353-4251                      Telephone: (312) 876-8000
                                                      Facsimile: (312) 876-7934
 9     Attorneys for Plaintiffs Helios Streaming,
       LLC,                                           Attorneys for Defendants
10     and Ideahub, Inc.                              Starz Entertainment, LLC, and Lions Gate
                                                      Entertainment Corp.
11
12
13                           UNITED STATES DISTRICT COURT

14                         CENTRAL DISTRICT OF CALIFORNIA

15                                    WESTERN DIVISION

16 HELIOS STREAMING, LLC, and                       Case No. 8:19-cv-02140-JVS-ADS
   IDEAHUB, INC.,
17                                                  [PROPOSED] REVISED CASE
            Plaintiffs,                             MANAGEMENT AND DISCOVERY
18                                                  SCHEDULE
       vs.
19
                                                    Judge:      Hon. James V. Selna
20 STARZ ENTERTAINMENT, LLC, and
   LIONS GATE ENTERTAINMENT
21
   CORP.
22          Defendants.
23
24
25
26
27
28
                            REVISED CASE MANAGEMENT AND DISCOVERY SCHEDULE
     Case 8:19-cv-02140-JVS-ADS Document 37 Filed 03/09/20 Page 2 of 3 Page ID #:604




 1          Pursuant to this Court’s March 2, 2020 Order during the parties’ scheduling
 2 conference, Plaintiffs Helios Streaming, LLC (“Helios”) and Ideahub, Inc. (“Ideahub”)
 3 (collectively “Plaintiffs”), and Defendants Starz Entertainment, LLC (“Starz
 4 Entertainment”) and Lions Gate Entertainment Corp. (“Lions Gate”) (collectively “Starz”
 5 or “Defendants”) submit this proposed revised case management and discovery schedule,
 6 attached hereto as Exhibit “A”. Counsel have conferred pursuant to Fed. R. Civ. P.
 7 26(f)(1).
 8
 9
      Dated: March 9, 2020              By: /s/ Jeffrey Francis Craft
10                                      Jeffrey Francis Craft (SBN 147186)
                                        jcraft@devlinlawfirm.com
11                                      DEVLIN LAW FIRM LLC
                                        1731 Fox Springs Circle,
12                                      Newbury Park, CA 91320
13                                      Attorneys for Plaintiffs Helios Streaming
14                                      LLC and Ideahub, Inc.
15
16 Dated: March 9, 2020                 By: /s/ Manny J. Caixeiro
17                                      MANNY J. CAIXEIRO (Bar No. 320473)
                                        manny.caixeiro@dentons.com
18                                      DENTONS US LLP
                                        601 South Figueroa Street Suite 2500
19                                      Los Angeles, CA 90017

20
21
22
23
24
25
26
27
28
                                                       Case No. 8:19-cv-02140-JVS-
                                          -1-               ADS
                             REVISED CASE MANAGEMENT AND DISCOVERY SCHEDULE
     Case 8:19-cv-02140-JVS-ADS Document 37 Filed 03/09/20 Page 3 of 3 Page ID #:605




 1
 2          Pursuant to Local Rule 5-4.3.4, I, Jeffrey F. Craft, attest that all signatories
 3 listed, and on whose behalf the filing is submitted, concur in the filing’s content
 4 and have authorized the filing.
 5
                                           /s/ Jeffrey F. Craft
 6
                                             Jeffrey F. Craft
 7
 8                              CERTIFICATE OF SERVICE
 9          I hereby certify that I electronically filed the foregoing with the Clerk of the
10 Court using the CM/ECF system which will send notification of such filing to the
11 Electronic Service List for this case.
12
      Executed on March 9, 2020
13
14
                                                /s/ Jeffrey Francis Craft
15                                              Jeffrey Francis Craft
16                                              Attorneys for Plaintiffs Helios Streaming, LLC
17                                              and Ideahub, Inc.
18
19
20
21
22
23
24
25
26
27
28
                                                       Case No. 8:19-cv-02140-JVS-
                                              -2-           ADS
                             REVISED CASE MANAGEMENT AND DISCOVERY SCHEDULE
